DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims included in the prosecution are 1-15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 97/40679.
	WO  teaches microspheres comprising a core which is organic halide and a nucleotide sequences encoding factor VIII for treating hemophilia. The core is selected from sulfur hexafluoride and several halogenated hydrocarbons (Table 1)is surrounded by a phospholipid bi- layer (liposomes). The lipids taught include phosphatidylcholines, glycolipids and sphingolipids and cationic lipids  (Abstract,  pages 2, 5, 7, 13, 15, 16, 19, 25, 26, 38,Table 1, Examples and claims).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.	Claims 1-15  are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007/314559 in combination with /WO 97/40679 cited above.
JP 2007 discloses lipid microspheres encapsulating gaseous perfluorocarbons and sulfur hexafluoride for the delivery of therapeutic agents and genetic material. The lipids taught include phosphatidylcholines, glycolipids, cholesterols and cationic lipids (Abstract and entire English translation).
	JP 2007 however, does not specify that the genetic matter is blood coagulation factor VIII gene.
WO as discussed above  teaches microspheres comprising a core which is organic halide and a nucleotide sequences encoding factor VIII for treating hemophilia. The core is selected from sulfur hexafluoride and several halogenated hydrocarbons (Table 1)is surrounded by a phospholipid bi- layer (liposomes). The lipids taught include phosphatidylcholines, glycolipids and sphingolipids and cationic lipids  (Abstract,  pages 2, 5, 7, 13, 15, 16, 19, 25, 26, 38,Table 1, Examples and claims).
It would have been obvious to one of ordinary skill in the art to encapsulate factor VIII gene in the lipid encapsulated gaseous microspheres with a reasonable expectation of success since both JP and WO are drawn to gaseous microparticles encapsulating therapeutic agents and genes and WO teaches that factor VIII gene could be encapsulated within the gaseous microparticles to treat hemophilia.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612